DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 09/09/2021 have been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites “the ferrule is disposed within the inner drive sleeve” which recites the same limitation as lines 9-10 of claim 1, from which claim 5 depends. Therefore, claim 5 only repeats limitations of claim 1 and does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2008/0188872) in view of Pool (US 2012/0209265), further in view of Schulz et al. (US 9,468,440).
Regarding claim 1, Duff discloses an elongated assembly of a surgical clip applier (Portion of clip applier 300 extending distally from handle 302, FIG 19. Reference numerals in the device of FIG 19 are understood to be the same as those previously disclosed for their corresponding number unless specifically disclosed as being different for the embodiment of FIG 19), comprising: an outer shaft (378, FIG 19, paragraph [0046]); an end effector assembly (352, 353) disposed partially within and extending distally from the outer shaft (FIG 16-18 shows 352, 353 are disposed partially within and extend distally from 370, which is surrounded by outer shaft 378 according to paragraph [0046]), the end effector assembly including first and second spaced-apart arms (Each of 353) and first and second jaws (Each of 352) disposed at free ends (The distal ends) of the first and second spaced-apart arms, respectively (FIG 10, paragraph [0038]); and an inner drive sleeve (370, paragraphs [0035, 0042, 0045, and 0046], FIGs 16-19) disposed within the outer shaft (Paragraph [0046]) including a bearing assembly (Distal end of 370 that engages with the arms, FIGs 16-18, paragraph [0042]) slidably disposed about the end effector 
Duff is silent regarding bearing assembly including a ferrule, at least one first ball bearing positioned adjacent the first spaced-apart arm, at least one second ball bearing positioned adjacent the second spaced-apart arm, wherein the ferrule is disposed within the inner drive sleeve, and defines a longitudinally-extending lumen receiving the first and second spaced-apart arms therethrough, wherein the at least one first ball bearing and the at least one second ball bearing are captured by and rotatable relative to the ferrule, and wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing about the first and second spaced-apart arms, respectively.
	However, Pool teaches a bearing assembly (162, 164, FIGs 3A, 3C and 4A) for facilitating the translation of an inner member (114; which corresponds to the end effector assembly of Duff) relative to an outer member (126; which corresponds to the inner drive sleeve of Duff), the bearing assembly including a ferrule (162; linear ball cage 162 is a thin tubular band and therefore is interpreted as a ferrule), at least one first ball bearing (One of 164, See FIG 3C below), and at least one second ball bearing (An opposing one of 164, See FIG 3C below), wherein the ferrule is disposed within the inner drive sleeve (FIG 3C shows 162 is housed within 126 which is equivalent to the inner drive sleeve) and defines a longitudinally-extending lumen (FIG 3C of Pool shows 162 defines a lumen), wherein the at least one first ball bearing and the at least one second ball bearing are captured by and rotatable relative to the ferrule (Paragraph [0053] discloses balls 164 are rotatable held in place by 162), and wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner drive sleeve of Duff to comprise the bearing assembly taught by Pool therewithin, including the ferrule, at least one first ball bearing and at least one second ball bearing, wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing relative to the ferrule, for the purpose of facilitating translation of the inner drive sleeve relative to the end effector with reduced friction (Pool: paragraph [0053] discloses the ball bearings allow for axial displacement with very low friction). Furthermore, it would have been obvious to modify the outer surfaces of the first spaced-apart arm and the second spaced-apart arm to each comprise a longitudinal groove, as taught by Pool, for the purpose of receiving the balls of the bearing assembly and reducing the friction between the bearing assembly of the inner drive member and the end effector as the bearing assembly slides from a proximal to distal position, thus moving the jaws to an approximated position to apply the surgical clip. In the device as modified, the longitudinally extending lumen of the ferrule receives the first and second spaced apart arms therethrough (Because the end effector passes through the lumen of 162 of the bearing assembly, therefore the first and second spaced-apart arms are received within the lumen).
Duff/Pool are further silent regarding the ferrule defining a rectangular cross-sectional configuration.
However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an inner drive sleeve (18a, 18b) defining a rectangular cross sectional configuration (FIGs 1-3; when 18a and 18b are connected, 
Therefore, it would have been an obvious matter of design choice to modify the inner drive sleeve and thus the ferrule to define a rectangular cross-sectional configuration including opposed narrow sides and opposed wide sides, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would provide the additional benefit of allowing a flat surface of the jaws to engage with a flat/parallel surface of the inner drive member. 


    PNG
    media_image1.png
    383
    734
    media_image1.png
    Greyscale


Regarding claim 2, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the at least one first ball bearing is positioned to oppose the at least one second ball bearing (In the device as modified, the first and second 
Regarding claim 3, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Pool further discloses the at least one first ball bearing includes a plurality of first ball bearings aligned longitudinally (Pool: FIG 4A shows a plurality of balls arranged longitudinally. Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings) and wherein the at least one second ball bearing includes a plurality of second ball bearings aligned longitudinally and positioned to oppose the plurality of first ball bearings (Pool: FIG 4A shows rows of longitudinally positioned ball bearing and FIG 3C shows radially spaced ball bearing. Therefore, there is understood to be a row of longitudinally spaced ball bearings corresponding to the opposing side as well.  Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings).
Regarding claim 4, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the first and second spaced-apart arms define respective longitudinally-extending grooves configured to at least partially receive the at least one first ball bearing and the at least one second ball bearing, respectively (In the device as modified in claim 1, each of the first and second spaced-apart arms define longitudinally extending grooves for receiving respective ball bearings in order to reduce friction between moving parts).
Regarding claim 5, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the ferrule is disposed within the inner drive sleeve (In the device as modified in claim 1, the bearing assembly and thus ferrule is positioned within the inner drive sleeve).
Regarding claim 6, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the first and second spaced-apart arms 

    PNG
    media_image2.png
    390
    476
    media_image2.png
    Greyscale


Regarding claim 7, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Schulz et al. further discloses the inner drive sleeve defining a rectangular cross-sectional configuration including opposed narrow sides and opposed wide sides (In the device as modified above in claim 1, the ferrule is modified to define a rectangular shape and therefore the inner drive sleeve is also modified to have a rectangular cross section in order to be housed around and engaged with the ferrule via the ball bearings), wherein the at least one first ball bearing is disposed adjacent one of the narrow sides, and wherein the at least one second ball bearing is 
Regarding claim 8, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. Duff further discloses the first and second spaced-apart arms are resiliently flexible from an at-rest position (Position in FIG 16) to a flexed position (Position in FIG 18) in response to movement of the bearing assembly from the proximal position (Position of the distal end of 370 in FIG 16) to the distal position (Position of the distal end of 370 in FIG 18) to thereby move the first and second jaws from the spaced-apart position to the approximated position (Paragraph [0042]. The arms are interpreted as “resiliently flexible” because they can move between the spaced-apart and approximated position without breaking and can transition repeatedly back and forth between the two positions during normal use).
Regarding claim 9, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. Duff further discloses that a proximal end of the first and second spaced-apart arms is fixed relative to the outer shaft (FIGs 16-19; as the inner drive member is translated relative to the arms, the arms remain stationary as does the outer shaft which is fixed to the handle. Therefore, the arms are interpreted as being fixed relative to the outer shaft because they do not move relative to one another during normal use of the device).
	Duff is silent regarding the proximal connection between the first and second arms, specifically that the first and second spaced-apart arms are joined to one another via a proximal base.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an end effector assembly (28, FIG 4) including first and second spaced apart arms (30 and 31, FIG 4) and first and second jaws (32 and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second arms of Duff to be joined to one another via a proximal base, as taught by Schulz et al., for the purpose of ensuring the first and second arms remain constrained to one another and provide a resilient connection between the arms for biasing the arms and jaws to an unactuated positon. In the device as modified, the proximal base is also fixed relative to the outer shaft.
	Regarding claim 10, Duff/Pool/Schulz et al. disclose the invention substantially as claimed, as set forth above for claim 1. Duff further discloses a proximal hub (See FIG 14 below) disposed at a proximal end of the outer shaft.
	Duff is silent regarding the proximal hub being configured to releasably engage the elongated assembly with a handle assembly.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an elongated assembly (FIG 1, 14, 16, 18a, 20) and a handle assembly (12, FIG 1), where a proximal hub (16) of the elongated assembly (FIG 1, col 5 lines 21-25) is configured to releasably engage the elongated assembly with the handle assembly (Col 5 lines 14-25 discloses the elongated assembly is releasably attached to the handle assembly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the proximal hub of Duff to releasably engage the elongated assembly with a handle assembly, as taught by Schulz et al., for the purpose of providing a means to easily replace a new magazine of clips when the supply is used up (Schulz: col 5 lines 16-20) and for providing a means to replace the elongated assembly after each use for sterilization purposes (Schulz: col 3 lines 46-52).

    PNG
    media_image3.png
    429
    631
    media_image3.png
    Greyscale


Regarding claim 17, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. 
Duff/Pool are silent regarding the inner drive sleeve defining a rectangular cross-sectional configuration including opposed narrow sides and opposed wide sides, wherein the at least one first ball bearing is disposed adjacent one of the narrow sides, and wherein the at least one second ball bearing is disposed adjacent the other of the narrow sides.
However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an inner drive sleeve (18a, 18b) defining a rectangular cross sectional configuration (FIGs 1-3; when 18a and 18b are connected, they form a rectangular shape) including opposed narrow sides (The left and right sides of 18) and opposed wide sides (The top and bottom sides of 18).
Therefore, it would have been an obvious matter of design choice to modify the bearing assembly and thus the inner drive sleeve to define a rectangular cross-sectional configuration including 
Regarding claim 19, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. Duff further discloses that a proximal end of the first and second spaced-apart arms is fixed relative to the outer shaft (FIGs 16-19; as the inner drive member is translated relative to the arms, the arms remain stationary as does the outer shaft which is fixed to the handle. Therefore, the arms are interpreted as being fixed relative to the outer shaft because they do not move relative to one another during normal use of the device).
	Duff is silent regarding the proximal connection between the first and second arms, specifically that the first and second spaced-apart arms are joined to one another via a proximal base.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an end effector assembly (28, FIG 4) including first and second spaced apart arms (30 and 31, FIG 4) and first and second jaws (32 and 33, FIG 4) disposed at free ends of the first and second spaced apart arms (FIG 4), wherein the first and second spaced-apart arms are joined to one another via a proximal base (FIG 4 shows a proximal base provided at the ends of the arms for connecting the first and second arms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second arms of Duff to be joined to one another via a proximal base, as taught by Schulz et al., for the purpose of ensuring the first and second arms remain constrained to one another 
	Regarding claim 20, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. Duff further discloses a proximal hub (See FIG 14 above) disposed at a proximal end of the outer shaft.
	Duff is silent regarding the proximal hub being configured to releasably engage the elongated assembly with the handle assembly.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an elongated assembly (FIG 1, 14, 16, 18a, 20) and a handle assembly (12, FIG 1), where a proximal hub (16) of the elongated assembly (FIG 1, col 5 lines 21-25) is configured to releasably engage the elongated assembly with the handle assembly (Col 5 lines 14-25 discloses the elongated assembly is releasably attached to the handle assembly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the proximal hub of Duff to releasably engage the elongated assembly with the handle assembly, as taught by Schulz et al., for the purpose of providing a means to easily replace a new magazine of clips when the supply is used up (Schulz: col 5 lines 16-20) and for providing a means to replace the elongated assembly after each use for sterilization purposes (Schulz: col 3 lines 46-52).
Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2008/0188872) in view of Pool (US 2012/0209265).
Regarding claim 11, Duff discloses a surgical clip applier (300, FIG 19. Reference numerals in the device of FIG 19 are understood to be the same as those previously disclosed for their corresponding number unless specifically disclosed as being different for the embodiment of FIG 19), comprising: a handle assembly (See FIG 19 below) including a housing (304, paragraph [0033], FIG 19) and a trigger (306, paragraph [0033], FIG 19) operably coupled to the housing (Paragraph [0033]); an elongated 
Duff is silent regarding the inner drive sleeve including bearing assembly slidably disposed about the end effector assembly and including at least one first ball bearing positioned adjacent the first spaced-apart arm and at least one second ball bearing positioned adjacent the second spaced-apart arm, wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at 
	However, Pool teaches a bearing assembly (162, 164, FIGs 3A, 3C and 4A) for facilitating the translation of an inner member (114; which corresponds to the end effector assembly of Duff) relative to an outer member (126; which corresponds to the inner drive sleeve of Duff), the bearing assembly including at least one first ball bearing (One of 164, See FIG 3C above) and at least one second ball bearing (An opposing one of 164, See FIG 3C above) wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing (The balls are free to roll relative to 162, paragraph [0053]). Pool further teaches the inner member comprises a plurality of axial grooves (166) corresponding to respective balls (162) for translating the bearing assembly (162) relative to the inner member (FIG 3C and 4A, paragraph [0053]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner drive sleeve of Duff to comprise a bearing assembly taught by Pool therewithin, including at least one first ball bearing and at least one second ball bearing, wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing, for the purpose of facilitating translation of the inner drive sleeve relative to the end effector with reduced friction (Pool: paragraph [0053] discloses the ball bearings allow for axial displacement with very low friction). Furthermore, it would have been obvious to modify the outer surfaces of the first spaced-apart arm and the second spaced-apart arm to each comprise a longitudinal groove, as taught by Pool, for the purpose of receiving the balls of the bearing assembly and reducing the friction between the bearing assembly of the inner drive member and the end effector as the bearing assembly slides from a proximal to distal position, thus moving the jaws to an approximated position to apply the surgical clip.

    PNG
    media_image4.png
    321
    631
    media_image4.png
    Greyscale


Regarding claim 12, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the at least one first ball bearing is positioned to oppose the at least one second ball bearing (In the device as modified, the first and second ball bearing are positioned opposite one another because they are positioned such that they roll along the first and second arms, which are spaced opposite from each other).
Regarding claim 13, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified by Pool further discloses the at least one first ball bearing includes a plurality of first ball bearings aligned longitudinally (Pool: FIG 4A shows a plurality of balls arranged longitudinally. Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings) and wherein the at least one second ball bearing includes a plurality of second ball bearings aligned longitudinally and positioned to oppose the plurality of first ball bearings (Pool: FIG 4A shows rows of longitudinally positioned ball bearing and FIG 3C shows radially spaced ball bearing. Therefore, there is understood to be a row of longitudinally spaced ball bearings corresponding 
Regarding claim 14, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the first and second spaced-apart arms define respective longitudinally-extending grooves configured to at least partially receive the at least one first ball bearing and the at least one second ball bearing, respectively (In the device as modified in claim 11, each of the first and second spaced-apart arms define longitudinally extending grooves for receiving respective ball bearings).
Regarding claim 15, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the bearing assembly further includes a ferrule (162; linear ball cage 162 is a thin tubular band and therefore is interpreted as a ferrule) disposed within the inner drive sleeve (In the device as modified, the bearing assembly and thus ferrule 162 is positioned within the inner drive sleeve) and defining a longitudinally- extending lumen (FIG 3C of Pool shows 162 defined a lumen) receiving the first and second spaced-apart arms therethrough (In the device as modified, the end effector passes through the lumen of 162 of the bearing assembly, therefore the first and second spaced-apart arms are received within the lumen), wherein the at least one first ball bearing and the at least one second ball bearing are captured by and rotatable relative to the ferrule (Pool: paragraph [0053] discloses balls 164 are rotatable held in place by 162).
Regarding claim 16, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the first and second spaced-apart arms define inwardly-facing surfaces and outwardly-facing surfaces (See FIG 16 of Duff above), the at least one first ball bearing and the at least one second ball bearing configured to roll along the outwardly- facing surfaces of the first and second spaced-apart arms, respectively (In the device as modified, the bearing assembly and thus the ball bearings roll along the outwardly-facing surfaces of the arms).
Regarding claim 18, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. Duff further discloses the first and second spaced-apart arms are resiliently flexible from an at-rest position (Position in FIG 16) to a flexed position (Position in FIG 18) in response to movement of the bearing assembly from the proximal position (Position of 370 in FIG 16) to the distal position (Position of 370 in FIG 18) to thereby move the first and second jaws from the spaced-apart position to the approximated position (Paragraph [0042]. The arms are interpreted as “resiliently flexible” because they can move between the spaced-apart and approximated position without breaking and can transition repeatedly back and forth between the two positions during normal use).
Response to Amendment
Applicant’s arguments, see pages 7-9, filed 09/09/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 in view of Duff/Pool have been fully considered and are persuasive. As argued by applicant, the previous rejection of claim 1 in view of Duff/Pool fails to teach the amended limitation of “wherein the ferrule is disposed within the inner drive sleeve and defines a rectangular cross section” because neither Duff nor Pool teach a bearing assembly having a rectangular cross section. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Duff/Pool, in further view of Schulz et al. (US 9,468,440) to teach the amended limitation of the ferrule defining a rectangular cross section.
Regarding claim 11 in view of Duff/Pool, applicant's arguments have been fully considered but they are not persuasive. On pages 9-10, applicant argues that Duff or Pool fail to teach the newly added limitation of “the first and second spaced-apart arms are affixed to the outer shaft”. Applicant refers to the specification of the present invention which discloses pins 250, 252 extending through apertures of the proximal base of the arms and attaching to the outer shaft/elongate shaft, thus fixing the jaws to the outer shaft. Examiner notes that these specific features are not recited by the claim as written. Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, under broadest reasonable interpretation of “the first and second spaced-apart arms are affixed to the outer shaft”, the device of Duff/Pool need not necessarily teach the same structure as disclosed by the specification of the present invention. In the device of Duff/Pool, the first and second spaced-apart arms are interpreted as being affixed to the outer shaft. FIGs 16-19 of Duff show that as the inner drive member is translated relative to the arms, the arms remain stationary as does the outer shaft which is fixed to the handle. Therefore, the arms are interpreted as being affixed relative to the outer shaft because they do not move relative to one another during normal use of the device and are constrained to each other via at least some mechanical connections within the device.
Applicant’s arguments on page 10 regarding the rejection in view of Duff/Pool, in further view of Schulz state that Schulz fails to cure the deficiencies of Duff and Pool with respect to claim 1 or 11 but do not provide any further arguments specifically regarding the rejections of claims 7, 9, 10, 17, 19, or 20. For the reasons stated above, a proper rejection of claims 1 and 11 has been set forth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771